Exhibit 10.7(a)(1)


AMENDMENT TO
THE DIRECTOR’S RETIREMENT PAYMENT AGREEMENT
BY AND BETWEEN FIRST SOUTH BANK AND FREDERICK N. HOLSCHER


This Amendment to the Director’s Retirement Payment Agreement by and between
FIRST SOUTH BANK (the “Bank”) and Frederick N. Holscher (the “Director”) is
entered into as of December 26, 2008.
 
WHEREAS, the Director and the Bank previously entered into a Director’s
Retirement Payment Agreement dated May 1, 1984 which was restated on December
14, 1995 and subsequently amended (the “Agreement”); and
 
WHEREAS, the Director and the Bank desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the as follows:


FIRST CHANGE


All references in the Agreement to New South Bancorp, Inc. shall be replaced
with First South Bancorp, Inc. and all references to Home Savings Bank, SSB
shall be replaced with First South Bank.


SECOND CHANGE


Section 5G of the Agreement shall be amended by deleting the first three (3)
paragraphs of Section 5G which address the implementation of a grantor trust.


THIRD CHANGE


The following new Section 7 shall be added to the Agreement:


“Section 7.    Section 409A


This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section
409A.  For purposes of this Agreement, Section 409A shall refer to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations and any other authoritative guidance issued thereunder.  Any
modification to the terms of this Agreement that would inadvertently result in
an additional tax liability on the part of the Director shall have no effect,
provided the change in the terms of the Agreement are rescinded by the earlier
of a date before the right is exercised (if the change grants a discretionary
right) and the last day of the calendar year during which such change occurred.


On or before December 31, 2008, if the Director wishes to change his or
her  election as to the form or timing of the payment under this Agreement, the
Director may do so by completing a Transition Relief Election Form, provided
that any such election (i) must be made prior to the Director’s separation from
service, (ii) shall not take effect before the date that is 12 months after the
date the election is made, (iii) cannot apply to amounts that would otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would
otherwise be paid in a later year.

 
 

--------------------------------------------------------------------------------

 

Changes to elections under this Agreement after December 31, 2008: (i) may not
accelerate the payment of benefits, (ii) must be made at least 12 months prior
to the scheduled distribution date, and (iii) must postpone payment (or the
commencement of payments) for at least five (5) years from the scheduled
distribution date.


Despite any contrary provision of this Agreement, if, when a Director’s service
terminates, the Director is a “specified employee,” as defined in Section 409A
of the Code, and if any payments under this Agreement will result in additional
tax or interest to the Director because of Section 409A of the Code, the
Director shall not be entitled to the such payments until the earliest of (i)
the date that is at least six months after termination of the Director’s
employment for reasons other than the Director’s death, (ii) the date of the
Director’s death, or (iii) any earlier date that does not result in additional
tax or interest to the Director under Section 409A of the Code.


A Director will be deemed to have a termination of service for purposes of
determining the timing of any payments under this Agreement only upon a
“separation from service” within the meaning of Section 409A of the Code.”


FOURTH CHANGE


Section 4 of the Agreement shall be amended in its entirety to provide as
follows:


“In the event that, prior to the commencement of payments pursuant to Section 2
hereof, a Director’s service as a director of the Bank is terminated for any
reason other than death, then the director shall be entitled to the benefits set
forth in Section 2 of this Agreement.  Notwithstanding the foregoing, if a
Director’s service is terminated following a Change in Control as defined
herein, the Director may elect to receive his benefits under this Agreement in
monthly installments as set forth in Section 2 of this Agreement or the Director
may elect to receive the present value of his benefits under this Agreement in a
single lump sum payment.  Said election must be in accordance with Section 7 of
this Agreement.  Subject to Section 7, the payment (or commencement) of benefits
following termination of service in connection with a Change in Control shall
begin within 10 days of the Director’s separation from service (as defined under
Section 409A of the Code) following a Change in Control.”


FIFTH CHANGE


The first sentence of Section 2 of the Agreement is deleted in its entirety and
replaced with the following new language:


“Upon the occurrence of the earlier of the Director’s 65th birthday or his
termination of service for any reason on or after attaining age 55 (except as
otherwise specifically provided herein), the Bank will pay him $3,628 per month
for a continuous period of 120 months, unless the Director elects to receive the
present value of his benefit under this Section 2 in a lump sum.  Said election
must be made in accordance with Section 7 of this Agreement.  The payment of
benefits under this Section 2 shall commence on the earlier of the Director’s
65th birthday or his termination of service on or after attaining age 55.”


Except as expressly provided herein, the terms and conditions of the Agreement
shall remain in full force and effect and shall be binding on the parties hereto
until the expiration of the term of the Agreement.  Effectiveness of this
Amendment to the Agreement shall be conditioned upon approval by the Board of
Directors of the Bank (or appropriate committee thereof), and this Amendment to
the Director’s Retirement Pay Agreement shall become effective on the later of
date of such approval and execution by both parties hereto.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Agreement, as of the day and year first above written.
 
ATTEST:
 
FIRST SOUTH BANK
/s/ William L. Wall
 
/s/ Marshall T. Singleton
   
Vice Chairman of the Board
     
WITNESS:
 
DIRECTOR
/s/ William L. Wall
 
/s/ Frederick N. Holscher
   
Frederick N. Holscher

 
 
 

--------------------------------------------------------------------------------

 

Exhibit 10.7(a)(2)


AMENDMENT TO
THE DIRECTOR’S RETIREMENT PAYMENT AGREEMENT
BY AND BETWEEN FIRST SOUTH BANK AND THOMAS A. VANN


This Amendment to the Director’s Retirement Payment Agreement by and between
FIRST SOUTH BANK (the “Bank”) THOMAS A. VANN (the “Director”) is entered into as
of December 26, 2008.
 
WHEREAS, the Director and the Bank previously entered into a Director’s
Retirement Payment Agreement  dated May 1, 1984 which was restated on December
14, 1995 and subsequently amended (the “Agreement”); and


WHEREAS, the Director and the Bank desire to amend the Agreement to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the as follows:


FIRST CHANGE


All references in the Agreement to New South Bancorp, Inc. shall be replaced
with First South Bancorp, Inc. and all references to Home Savings Bank, SSB
shall be replaced with First South Bank.


SECOND CHANGE


Section 5G of the Agreement shall be amended by deleting the first three (3)
paragraphs of Section 5G which address the implementation of a grantor trust.


THIRD CHANGE


The following new Section 7 shall be added to the Agreement:


“Section 7.    Section 409A


This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section
409A.  For purposes of this Agreement, Section 409A shall refer to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations and any other authoritative guidance issued thereunder.  Any
modification to the terms of this Agreement that would inadvertently result in
an additional tax liability on the part of the Director shall have no effect,
provided the change in the terms of the Agreement are rescinded by the earlier
of a date before the right is exercised (if the change grants a discretionary
right) and the last day of the calendar year during which such change occurred.


On or before December 31, 2008, if the Director wishes to change his or
her  election as to the form or timing of the payment under this Agreement, the
Director may do so by completing a Transition Relief Election Form, provided
that any such election (i) must be made prior to the Director’s separation from
service, (ii) shall not take effect before the date that is 12 months after the
date the election is made, (iii) cannot apply to amounts that would otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would
otherwise be paid in a later year.

 
 

--------------------------------------------------------------------------------

 

Changes to elections under this Agreement after December 31, 2008: (i) may not
accelerate the payment of benefits, (ii) must be made at least 12 months prior
to the scheduled distribution date, and (iii) must postpone payment (or the
commencement of payments) for at least five (5) years from the scheduled
distribution date.


Despite any contrary provision of this Agreement, if, when a Director’s service
terminates, the Director is a “specified employee,” as defined in Section 409A
of the Code, and if any payments under this Agreement will result in additional
tax or interest to the Director because of Section 409A of the Code, the
Director shall not be entitled to the such payments until the earliest of (i)
the date that is at least six months after termination of the Director’s
employment for reasons other than the Director’s death, (ii) the date of the
Director’s death, or (iii) any earlier date that does not result in additional
tax or interest to the Director under Section 409A of the Code.


A Director will be deemed to have a termination of service for purposes of
determining the timing of any payments under this Agreement only upon a
“separation from service” within the meaning of Section 409A of the Code.”


FOURTH CHANGE


Section 4 of the Agreement shall be amended in its entirety to provide as
follows:


“In the event that, prior to the commencement of payments pursuant to Section 2
hereof, a Director’s service as a director of the Bank is terminated for any
reason other than death, then the director shall be entitled to the benefits set
forth in Section 2 of this Agreement.  Notwithstanding the foregoing, if a
Director’s service is terminated following a Change in Control as defined
herein, the Director may elect to receive his benefits under this Agreement in
monthly installments as set forth in Section 2 of this Agreement or the Director
may elect to receive the present value of his benefits under this Agreement in a
single lump sum payment.  Said election must be in accordance with Section 7 of
this Agreement.  Subject to Section 7, the payment (or commencement) of benefits
following termination of service in connection with a Change in Control shall
begin within 10 days of the Director’s separation from service (as defined under
Section 409A of the Code) following a Change in Control.”


FIFTH CHANGE


The first sentence of Section 2 of the Agreement is deleted in its entirety and
replaced with the following new language:


“Upon the occurrence of the earlier of the Director’s 65th birthday or his
termination of service for any reason on or after attaining age 55 (except as
otherwise specifically provided herein), the Bank will pay him $8,256 per month
for a continuous period of 120 months, unless the Director elects to receive the
present value of his benefit under this Section 2 in a lump sum.  Said election
must be made in accordance with Section 7 of this Agreement.  The payment of
benefits under this Section 2 shall commence on the earlier of the Director’s
65th birthday or his termination of service on or after attaining age 55.”


SIXTH CHANGE


Effective December 31, 2005, the 4th WHEREAS clause in the Agreement is revised
to replace “until the end of his term as director” with “through December 31,
2005”.




Except as expressly provided herein, the terms and conditions of the Agreement
shall remain in full force and effect and shall be binding on the parties hereto
until the expiration of the term of the Agreement.  Effectiveness of this
Amendment to the Agreement shall be conditioned upon approval by the Board of
Directors of the Bank (or appropriate committee thereof), and this Amendment to
the Director’s Retirement Payment Agreement shall become effective on the later
of date of such approval and execution by both parties hereto, unless otherwise
specified herein.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Agreement, as of the day and year first above written.


ATTEST:
 
FIRST SOUTH BANK
/s/ William L. Wall
 
/s/ Frederick N. Holscher
   
Chairman of the Board
     
WITNESS:
 
DIRECTOR
/s/ William L. Wall
 
/s/ Thomas A. Vann
   
Thomas A. Vann

 
 
 

--------------------------------------------------------------------------------

 
